DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 02/11/2022, claims 7 has been amended. Currently, claims 1-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20180212014 A1), further in view of Han et al. (US 20080291351 A1). 
 Regarding claim 1, Choi teaches a pixel driving circuit, comprising: a scanning line, a data line, an organic light emitting diode, a first control switch, a second control switch, and a storage electric capacity; (Para 24-50.  Fig. 1: first control switch T1, and second control switch T2, storage capacitor Cst)
wherein the scanning line drives a control end of the second control switch, an input end of the second control switch is connected to the data line, and an output end of the second control switch drives a control end of the first control switch; (Para 24-50.  Fig. 1: first control switch T1, and second control switch T2, storage capacitor Cst.  Fig. 1: the connection of T1 and T2, with Dm goes into T2)
wherein a first power source signal drives an input end of the first control switch, an anode of the organic light emitting diode is couple to an output end of the first control switch, and a cathode of the organic light emitting diode is couple to a second power source signal;  (Para 24-50. Fig. 1: power source ELVDD. OLED Ed, second power source ELVSS)
wherein the storage electric capacity is couple between a first reference signal and the control end of the first control switch, (Para 24-50. Fig. 1: Cst connected between ELVDD and T1)
wherein data line is partially overlap with a signal line of the first power source signal;  (Figs. 1 and 3. 171 and 172 overlaps)
wherein the pixel driving circuit further comprises a third control switch, a fourth control switch, a fifth control switch, a sixth control switch, and a seventh control switch; (Fig. 1 shows T3-T7. Para 24-50)
wherein a first end of the storage electric capacity is connected to the first reference signal, and a second end of the storage electric capacity is connected to the control end of the first control switch, an output end of the third control switch, and an output end of the fourth control switch; (Para 24-50. Fig. 1 shows Cst connected to ELVDD, and T1-T4)
wherein the input end of the first control switch is connected to the output end of the second control switch and an output end of the fifth control switch, and the output end of the first control switch is connected to an input end of the third control switch, and an input end of the sixth control switch; (Para 22-50. Fig. 1: T1 connected to T5, and T3 and T6)
wherein the control end of the second control switch is connected to the scanning line, and the input end of the second control switch is connected to the data line; (Fig. 1: T2 connected to GWn. T2 connected to Dm. Para 22-50)
	wherein a control end of the third control switch is connected to the scanning line, and the input end of the third control switch is connected to the input end of the sixth control switch; (Para 22-50. Fig. 1: T3 connected to GWn and T6)
wherein a reset signal drives a control end of the fourth control switch and a control end of the seventh control switch, and a second reference signal drives an input end of the fourth control switch and an input end of the seventh control switch; (Para 22-50.  Fig. 1: Gin and GI(n+1) which transmit the same waveform connected to T4, and T7, Vint which connects to T7 too)
wherein an enable signal drives a control end of the fifth control switch and a control end of the sixth control switch, and the first power source signal drives an input end of the fifth control switch; (Para 22-50. Fig. 1: Em connects to T5 and T6. ELVDD connects to T5)
wherein an output end of the sixth control switch is connected to the anode of the organic light emitting diode and an output end of the seventh control switch; (Fig. 1: T6 connects to ED and T7)
wherein the cathode of the organic light emitting diode is connected to the second power source signal; (Para 22-50. Fig. 1: ED connects to ELVSS)
and wherein a data signal of the data line drives the control end of the first control switch through the second control switch, the first control switch, and the third control switch when a scanning signal of the scanning line controls the second control switch and the third control switch to turn on. (Para 46-47)
However Choi does not teach the first reference signal and the first power source are different.
However Han teaches the first reference signal and the first power source signal are different. (Fig. 8. Para Cst goes to Vref. Para 84)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi with Han to teach the first reference signal and the first power source signal are different in order to produce the predictable result of driving the OLED pixel by adopting different power voltage and reference voltage.

Regarding claim 2, refer to rejection for claim 1.

Regarding claim 3, refer to rejection for claim 1.

Regarding claim 4, refer to rejection for claim 1.

Regarding claim 5, refer to rejection for claim 1 as both voltages are low voltage.

Regarding claim 6, Choi and Han the pixel driving circuit according to claim 4, 	However Choi and Han do not teach wherein the first reference signal and the second reference signal are the same.
However it is obvious to one of skilled in the art that the two voltage can be the same voltage depending on device design to achieve the pixel driving to display image. 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi and Han to teach wherein the first reference signal and the second reference signal are the same in order to produce the predictable result of driving the OLED pixel and display image. 

Regarding claim 7, Choi teaches a method of driving a pixel driving circuit,
s comprising steps of: controlling the pixel driving circuit to be in a data signal writing and threshold voltage compensating phase, wherein a data signal of the data line charges the storage electric capacity through the output end of the second control switch when a scanning signal of the scanning line controls the second control switch to turn on; (Para 45-49.)
and controlling the pixel driving circuit to be in a light emitting phase, wherein the storage electric capacity outputs voltage to the control end of the first control switch to keep the first control switch turning on to control the organic light emitting diode connected between the first power source signal and the second power source signal to emit light after the scanning signal of the scanning line controls the second control switch to turn off. (Para 45-49.)
wherein the pixel driving circuit comprises a scanning line, a data line, an organic light emitting diode, a first control switch, a second control switch, and a storage electric capacity; (Para 24-50.  Fig. 1: first control switch T1, and second control switch T2, storage capacitor Cst)
wherein the scanning line drives a control end of the second control switch, an input end of the second control switch is connected to the data line, and an output end of the second control switch drives a control end of the first control switch; (Para 24-50.  Fig. 1: first control switch T1, and second control switch T2, storage capacitor Cst.  Fig. 1: the connection of T1 and T2, with Dm goes into T2)
wherein a first power source signal drives an input end of the first control switch, an anode of the organic light emitting diode is couple to an output end of the first control switch, and a cathode of the organic light emitting diode is couple to a second power source signal; (Para 24-50. Fig. 1: power source ELVDD. OLED Ed, second power source ELVSS)
and wherein the storage electric capacity is couple between a first reference signal and the control end of the first control switch, (Para 24-50. Fig. 1: Cst connected between ELVDD and T1)
However Choi does not teach the first reference signal and the first power source signal are different.
However Han teaches the first reference signal and the first power source signal are different. (Fig. 8. Cst goes to Vref. Para 84)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi with Han to teach the first reference signal and the first power source signal are different in order to produce the predictable result of driving the OLED pixel by adopting different power voltage and reference voltage.

Regarding claim 8, refer to rejection for claim 1 as Choi already teaches initialization of the pixel (Para 37, 50)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20180212014 A1), in view of Han et al. (US 20080291351 A1), in view of Yoo (US 20120235973 A1), further in view of Tsujita (US 20160343278 A1).
Regarding claim 10, Choi and Han already teach the method of driving the pixel driving circuit according to claim 7, 
However Choi and Han do not teach (i) wherein a voltage of the first power source signal ranges from 1V to 2V, and a voltage of the data signal ranges from 2V to 6V.
(ii) a voltage of the first reference signal ranges from -3V to -2V.
However, with regarding to the aforementioned (i),
Yoo teaches wherein a voltage of the first power source signal ranges from 1V to 2V, and a voltage of the data signal ranges from 2V to 6V. (Para 107)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi and Han with Yoo to teach wherein a voltage of the first power source signal ranges from 1V to 2V, and a voltage of the data signal ranges from 2V to 6V in order to produce the predictable result of driving the pixel and displaying image.
Furthermore, the voltage of the power supply voltage and the data voltage would be depending upon device design requirement.  Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi and Han to teach wherein a voltage of the first power source signal ranges from 1V to 2V, and a voltage of the data signal ranges from 2V to 6V in order to produce the predictable result of driving the pixel and displaying image depending on the display device design requirement. 
with regarding to the aforementioned (ii),
Tsujita teaches a voltage of the first reference signal ranges from -3V to -2V. (Para 73. See rejection for claim 6)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi and Han with Tsujita to teach a voltage of the first reference signal ranges from -3V to -2V in order to produce the predictable result of driving the pixel and displaying image.
Furthermore, the voltage of the first reference signal range would be depending upon device design requirement.  Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi and Han to teach wherein a voltage of the first reference signal ranges from -3V to -2V in order to produce the predictable result of driving the pixel and displaying image depending on the display device design requirement. 

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
On page 10, applicant alleged that “Regarding feature ii), Claim 1 defines that a reset signal drives a control end of the fourth control switch and a control end of the seventh control switch. In contrast, Choi clearly defines that the GinS(n-1) drives a control end of the fourth control switch; and GI(n+1)(Sn) drives a control end of the seventh control switch. GinS(n-1) is different from GI(n+1)(Sn).”
Examiner finds the argument not persuasive. In this case, Gin and Gi(n+1) are both reset signal as can be seen from fig 2 they are the same waveform just applied at different time through Gin and Gi(n+1) lines. Please note that the claim does not recite that both control ends are connected to the same scan line.
On page 10, applicant alleged that “Regarding feature iii), Claim 1 defines that a second reference signal drives an input end of the fourth control switch and an input end of the seventh control switch. In contrast, Choi defines that Vint, not the second reference signal (Vi), drives the input end of the fourth control switch and an input end of the seventh control switch.”
Examiner finds the argument not persuasive. In this case, as shown in the rejection that the Vint is the second reference signal that is connected to T4 and T7 and it is just a matter of naming the different signals, in this case, Vi is named as Vin in Choi.
On page 10, applicant alleged that “Regarding feature iv), Choi and Han do not teach the feature. According to paragraph [0035] of the present disclosure, referring to FIG. 4, there is an overlapping capacitance between the data signal VDATA and the first power source signal line VDD. The data signal is an oscillating signal when the display panel is working. An amplitude of the data signal is about 3V. The amplitude of the data signal will couple to the first power source signal to make the first power source signal fluctuate about a normal voltage. A light emitting current equation of the display panel is I= k(VDD-VDATAY’. The fluctuation of the first power source signal leads to the instability of the luminous current, which is the main reason for the crosstalk of the liquid crystal picture on the display panel; The storage capacitor and the first power signal of the application are independent of each other, that is, the electrode layer of the storage capacitor is disconnected from the routing of the first power signal. When the data signal is coupled to the first reference signal, it will not affect the first power signal, so as to effectively reduce the crosstalk of the display screen.”
Examiner finds the argument not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the paragraph 35 of present disclosure.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please note that the claim only recites that “wherein data line is partially overlap with a signal line of the first power source signal” which as shown in fig. 1 and 3 that 171 and 172 overlap.
On pages 11-12, applicant alleged that “Regarding feature 1), Choi does not disclose the feature. Han does not disclose features 11) and i11). Furthermore, as to feature 1), Han discloses in FIG. 8: …
Han discloses a first reference signal (Vref) and a storage electric capacity (Cst). Itis clear, however, that there is a S2 transistor between a drive transistor (MDR) and S1. Furthermore, there is a connection point Vx between S1 and S82, both of which are driven by a scanning line. That is, for S1, an input end of the second control switch is connected to the data line, and an output end of the second control switch is connected to the storage electric capacity. In contrast, in Claim 1, the transistor T2, which is connected to the scan line and the data line, is not connected to the storage electric capacity. According to the paragraph [0034] of the present disclosure, it teaches 
“In comparison with the prior art that a storage electric capacity is disposed between a first power source signal and a control end of a first control switch, one embodiment of the disclosure provides the storage electric capacity between the first reference signal and the control end of the first control switch, and provides the first reference signal independent and different from the first power source signal so that the storage electric capacity and the first power source signal are independent. Although voltage fluctuation of data line is larger, the storage electric capacity will not affect by the voltage fluctuation of the data line no matter the data line is overlap with the signal line received the first power source signal or not. Freedom of circuit design and area of circuit design is better when there is no need to consider the overlap of the data line and the signal line received the first power source signal”.
Specifically, it is shown in paragraph [0018] of the disclosure that the voltage of the first power source signals is high and the voltage of the first reference signal is low, which are quite different.
Paragraph [0018] of the present disclosure partly recites “... a voltage of the first power source signal ranges from 1V to 2V, a voltage of the first reference signal ranges from -3 V to -2V, and a voltage of the data signal ranges from 2V to 6V.”
In contrast, Choi uses ELVDD corresponding to the first power source signals and the first references signals, which are both at high level, which is a patently distinct design from Claim 1 of the preset application.
In view of the above, Applicant submits that Choi and Han do not disclose features 11) and iii). Based on the above comparison of Claim 1 and Han, Han discloses a different circuit design from the present Claim 1.
A person of ordinary skill in the pertinent art will not obtain the technical solution of Claim 1 of the present application according to Choi in view of Han.”
Examiner finds the argument not persuasive.  First of all, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Choi already teaches all the claim limitation of claim 1 except the first reference signal and the first power source are different, and However Han teaches the first reference signal and the first power source signal are different Fig. 8 and paragraph 84 that Cst goes to Vref.  Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Choi with Han to teach the first reference signal and the first power source signal are different in order to produce the predictable result of driving the OLED pixel by adopting different power voltage and reference voltage.  Please note that S2 is not of the pixel circuitry as taught by Choi, and adopting different power source connected to the Cst of Choi is obvious to one of the skilled in the art in order to produce the predictable result of driving the OLED pixel by adopting different power voltage and reference voltage.
Second of all, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 34 and 18) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please note that the claim does not claim the exact voltage of either voltage, and the different power source is shown by combination of teaching of Choi and Han as presented in the paragraph above. And furthermore, high level voltage for example can be just .1 V without a reference point.
Regarding the arguments presented from pages 13-15, they are merely repeat of the arguments already responded by the Examiner in the paragraphs above which can be referred to by the Applicant.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626